DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 8,964,474; 10,269,429;10,803,944 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claim 4-7, 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claims 18-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 18 include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed a data detector electrically connected to the data plate and shared by the first array and the second array, the data detector located directly beneath at least one of the first and second arrays, and a combination of other limitations in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 2-3, 8-9, 11-13, 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Lung et al. (PGPUB 20110286283), hereinafter as Lung, in view of Kawabata et al. (GPUB 20110228586), hereinafter as Kawabata.
Regarding claim 2, Lung teaches an apparatus comprising: 
first and second memory arrays of vertically-extending memory cell strings (Fig 19, portions of string 1930 of top cube 1902 and of bottom cube 152), in which the strings respectively include multiple memory cells at vertically offset levels with each memory cell string including at least one source select gate (SGS) between the memory cells of the string and a source (Fig 5, selector 133), and including at 
at least one data line from each of the first and second arrays is coupled to a respective shared data detector (Fig 19 bit lines 134-136 output signals from memory cells, both top and bottom strings).
But not expressly data detectors formed under first or second arrays. 
Kawabata teaches multiple shared data detectors formed beneath at least one of the first and second arrays (Fig 11, sense circuit 17).
Since Kawabata and Lung are both from the same field of semiconductor memory device, the purpose disclosed by Kawabata would have been recognized in the pertinent art of Lung. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to arrange sensing circuit in the substrate as in Kawabata into the device of Lung for the purpose of reading data out of memory device. 
Regarding claim 3, Lung teaches the first and second memory arrays are vertically stacked with one another (Fig 19).
Regarding claim 8, Kawabata teaches the shared data detectors are formed beneath the first and second memory arrays (Fig 12, argument used in rejection of claim 1 applies).
The reason for combining the references used in rejection of claim 2 applies.
Regarding claim 9, Lung teaches the memory cell strings of the first array are coupled between a first source and the data line, the first array being on the top of the first source (Fig 19, bottom array 152), and wherein the memory cell strings of the second array are coupled between a second source and the data line, the second source being on the top of the second array (Fig 19, top array 1902).
Regarding claim 11, Lung teaches the memory cells of the memory cell strings include a respective memory cell gate, and wherein multiple memory cell gates within an array are driven by a common word line driver (Fig 19, decoder/driver 104).
claim 12, Lung teaches the multiple memory cell gates within both the first array and the second array are driven by a common word line driver (Fig 19, decoder/driver 104).
Regarding claim 13, Lung teaches SGDs of multiple memory cell strings in each of the first and second memory arrays are driven by a common SGD driver (Fig 19, source decoder 107).
Regarding claim 16, argument used in rejection of claim 6 applies.
Regarding claim 17, Lung teaches the first and second memory arrays are configured in multiple blocks, and wherein the multiple blocks each include a memory cell string from the first array and a memory cell string from the second array (Fig 19, cells connected to pillar 180). 


Claim 10, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lung and Kawabata, in view of Jeon et al. (PGPUB 20100321981), hereinafter as Jeon.
Regarding claim 10, Lung and Maejima teach a device as in rejection of claim 2,
But not expressly select gate extending between the memory cells of the string and the respective data line comprises multiple hierarchical select gates
Jeon teaches a memory with hierarchical select gates ([0031]);
Since Jeon and Lung are both from the same field of semiconductor memory device, the purpose disclosed by Jeon would have been recognized in the pertinent art of Lung. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to arrange selecting circuits as in Jeon into the device of Lung for the purpose of selectively activating memory cells of a memory device. 
Regarding claim 14, argument used in rejection of claim 10 applies.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827